Citation Nr: 1753245	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a right foot condition.  

3.  Entitlement to service connection for a left foot condition.  

4.  Entitlement to service connection for degenerative changes, thoracolumbar spine (claimed as low back disorder).  

5.  Entitlement to service connection for a right hip disorder.  

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for impingement, right shoulder (claimed as right shoulder disorder). 

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for asthma. 

10.  Entitlement to service connection for hypertension.   

11.  Entitlement to service connection for a right inguinal hernia.  

12.  Entitlement to service connection for a left hernia.  

13.  Entitlement to an effective date prior to August 31, 2015, for service connection for posttraumatic stress disorder (PTSD).  

14.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran was in the Army National Guard and reserves from 1989 to 2002.  He served on active duty from June 1990 to September 1990 and from January 1991 to June 1991.  He was stationed in Germany from February to May 1991.  His military occupational specialty (MOS) was a combat engineer.  Records also show that at various times he was stationed at Ft. Douglas, Utah.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2012, January 2014, and May 2015.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference on July 2014.  A transcript of the proceeding has been associated with the claims file.  

In July 2015 the Board denied entitlement to service connection for bilateral hearing loss but remanded the remaining issues of entitlement to service connection for further development.  

In September 2015 the Board denied a motion for reconsideration of the July 2015 Board decision denying service connection for bilateral hearing loss.  

In pertinent part, a May 2015 rating decision granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 70 percent disability rating, all effective August 31, 2015, denied service connection for a right inguinal hernia, a left hernia, and found that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss.  A notice of disagreement (NOD), VA Form 21-0958, was received in June 2006 and after a July 2016 statement of the case (SOC) the appeal was perfected by filing VA Form 9 in August 2016.  

An April 2017 rating decision granted an increase from a 70 percent rating for PTSD to 100 percent, and granted basic eligibility to Dependents' Educational Assistance (DEA).  The RO determined that this mooted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

In VA Form 21-4138, Statement in Support of Claim, dated January 19, 2016, he reported that he had been at Ft. Douglas in 1989 where he did all the entrance processing and he ate the food and drank the water there which he believed caused his headaches.  However, effective March 24, 2015, a claimant for VA benefits must file a claim on the application form prescribed by the Secretary to be considered.  See Standard Claims and Appeals Forms final action at 79 Fed.Reg. 57,660 (Sept. 25, 2014).  Under 38 C.F.R. § 19.9(b) the Board shall refer to the RO for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the RO.  Accordingly, this matter is referred to the RO for appropriate consideration.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Disabilities of the right knee, right foot, left foot, thoracolumbar spine, right hip, left hip, and right shoulder were not incurred or aggravated during military service and are unrelated to any injury or inservice event including repetitive physical stresses and putative exposure to cleaning solvents or chemical and biological agents.  

2.  A sleep disorder, asthma, and hypertension are first demonstrated years after military service and are unrelated to any injury or inservice event including putative exposure to cleaning solvents or chemical and biological agents.  

3.  A right inguinal hernia and a left hernia were not incurred or aggravated during military service and are unrelated to any injury or inservice event including repetitive physical stresses.  

4.  The Veteran's claim for service connection for PTSD was received on August 31, 2015, and there is no communication or correspondence prior thereto which could liberally be interpreted as a claim for service connection for PTSD.  

5.  A July 2015 Board decision denied service connection for bilateral hearing loss, and additional relevant service records have not been received; the Board decision is final.  

6.  The additional evidence received since the July 2015 Board decision, even when considered with evidence previously of record, does not show that the Veteran has a bilateral hearing loss by VA standards.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee condition are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right foot condition are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a left foot condition are not met.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for degenerative changes, thoracolumbar spine are not met.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a right hip disorder are not met.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for a left hip disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for service connection for impingement, right shoulder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

8.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9.  The criteria for service connection for asthma are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for service connection for hypertension are not met.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

11.  The criteria for service connection for a right inguinal hernia are not met.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

12.  The criteria for service connection for a left hernia are not met.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

13.  The criteria for an effective date prior to August 31, 2015, for service connection for PTSD are not met.  38 U.S.C. § 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.155(a), 3.157, 3.400 (2017).  

14.  The July 2015 Board decision which denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2017).   

15.  The additional evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters of October 2011, June 2013, and more recently at to the additionally developed claims by letters in September and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the claim for an earlier effective date for service connection for PTSD stems from an initial grant of service connection and as the statutory notice for that claim has served its purpose, its application was no longer required as to the downstream elements of the effective date for service connection.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, service treatment records (STRs) and service personnel records have been obtained.  Also on file are VA clinical records.  The Veteran's agent has submitted various medical articles in support of a number of the claims.  

The RO obtained postservice private records of treatment of the Veteran's right knee and right shoulder, and evaluation for hypertension from Dr. D. G., statements from Dr. H., and other private clinical records.  

A transcript of the testimony of the Veteran and his spouse at a July 2014 videoconference is of record.  

The Veteran was contacted in January 2016, as requested in the 2015 Board remand to provide further information relative to his claimed inservice exposure to various toxins, i.e., chemical or biological agents.  In response, in VA Form 21-4138, Statement in Support of Claim, dated January 19, 2016, he reported that he had been at Ft. Douglas in 1989 where he did all the entrance processing and he ate the food and drank the water there which he believed caused his high blood pressure and arthritis.  

By letter in March 2016 the RO requested the Veteran to send evidence that he was exposed in some manner, with an explanation of when, where, and how he was exposed.  In response, in VA Form 21-4138, Statement in Support of Claim dated May 14, 2016, the Veteran reported that in 1989 he had done all of his processing at Ft. Douglas where he ate food and drank water and since then had had arthritis, high blood pressure, and headaches.  He now struggled to remember things and his memories seemed to be "foggy."  He did not know if this exposure had caused his arthritis.  

Pursuant to the Board remand, in February 2016 the RO wrote to the National Guard Bureau to inquire whether the Veteran was exposed to chemical and biological agents.  The letter was returned as undeliverable.  In March 2016 the RO again wrote to the National Guard Bureau to inquire whether the Veteran was exposed to chemical and biological agents.

In March 2016 the RO wrote to the U.S. Army Institute of Public Health, and the National Guard Bureau in an attempt to verify the Veteran's statement that he was exposed to chemical and biological agents, i.e., that he was exposed to chemical and biological agents that were supposedly in the food and water during his Military Entrance Processing Station on September 26, 1989 at Fort Douglas, Utah.  

In a response dated April 12, 2016 it was stated that a thorough search was done within the technical reports database (approximately 86,000 records) using the search terms "Military Entrance Processing Station," "MEPS," "1989," "chemical and biological agents," "Fort Douglas," and "Utah."  No records were located that were responsive to this request.  

In March 2016 the "AMEDD Records Processing Center" certified that all of the Veteran's service treatment records (STRs) had already been provided.  

The Veteran was afforded VA examinations in August 2016 as to the claims which were addressed in the 2015 Board remand, and medical opinions were rendered in response to the request for same in the 2015 Board remand. 

In September 2016 the Veteran's representative challenged the adequacy of the VA examinations, for example alleging that the Veteran had not been given blood testing for the presence of heavy metals.  However, the Board finds that there is no corroborating evidence of the Veteran's unsubstantiated allegations of putative exposure to chemical or biologic agents and, so, such testing, which is invasive, is not required.  The representative also challenged what he describes as assumptions made by a recent VA examiner as to whether the Veteran would necessarily have had to seek treatment during service with respect to some of the claimed disabilities.  However, that examiner is a physician and can certainly make logical extrapolations from given factual scenarios.  In sum, the August 2016 VA examiner is a retired Battalion Squadron surgeon with many years of military experience as well as medical knowledge, education, and expertise and the Board does not find that any opinion rendered by that examiner was beyond the scope of that which is expected of such a medical professional.  

With respect to articles submitted in support of the claims which are medical in nature, a medical article or treatise can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses general relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in this case none of the articles, or websites which have been cited, provide a discussion of any relationship between the putative events, e.g., injury(ies) or exposures of varying types, with a degree of certainty such that, under the facts of this case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  See also Roberts v. West, 13 Vet. App. 185, 188-89 (1999); Wallin v. West, 11 Vet. App. 509 514 (1998); and Sacks v. West, 11 Vet. App. 314, 317 (1998).  The article abstracts submitted by the appellant do not have the requisite "degree of certainty" required by Roberts, Wallin, and Sacks, supra.  

There is no allegation of any failure as to the duties to provide notice.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Principles of Service Connection

When a claim for service connection is based on a period of active duty for training (ACDUTRA), there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for inactive duty for training (INACDUTRA), there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

Assuming that an appellant did incur or aggravate a disease or injury during a period of ACDUTRA; or injury (not disease) incurred or aggravated during a period of INACDUTRA, by virtue of which the appellant would be a veteran, a rebuttable presumption of service connection exists for veterans with chronic diseases specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if it manifested within one year of such period of service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and essential hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Exposures and Injuries

The Veteran's service records show that he was stationed in Germany and at Fort Douglas.  

At the July 2014 Board hearing the Veteran testified as to his belief that he was exposed to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany, as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah.  He also testified as to his belief that this might have caused his claimed asthma, sleeping disorder, and hypertension.  At the videoconference it was argued that the RO had not sufficiently acknowledged the impact of the Veteran's strenuous physical activities and exposures to solvents and agents used in biological and chemical testing.  

The Veteran's representative indicated that he had information verifying that the water at Fort Douglas was contaminated at the time of the Veteran's service.  However, no such records have been associated with the claims file. 

The Veteran has submitted the results of a peer-reviewed medical article indicating that there is a higher prevalence among military service members for the development of musculoskeletal disabilities as a result of the rigors of such service.   These were "A Prospective Investigation of Injury Incidence and Risk Factors Among Army Recruits In Combat Engineer Training" and "Musculoskeletal Injuries in the Military Training Environment."  

On VA PTSD examination of February 24, 2016, the Veteran reported that within one year of his enlistment in the National Guard his unit was called up.  He originally trained at Ft. Lewis and was subsequently sent to Germany as a combat engineer.  Later, he did missionary work for his church in Guatemala, for which he learned Spanish.  As a result, he later switched his MOS to military intelligence.  He reported having later served in Panama in 1996, and he reported that he was discharged from military service in 1997.  

Analysis

While various articles have been submitted in support of the claims on appeal, including articles and information relative to putative exposure(s) to cleaning solvents as well as putative exposure(s) to chemical and biological testing agents, more than a mere allegation of such exposure is required to establish that the Veteran was so exposed and that such exposure more than likely caused or aggravated a claimed disability.  While there are physician letters which purport to link alleged inservice exposures to asthma and a sleep disorder, no such opinion has offered any explanation of which possible exposure might have caused a claimed disability and the rationale or pathology responsible, as opposed to merely relying upon the Veteran's self-related clinical history.  

The Veteran's representative has also submitted numerous articles relating to the storage or use by the U.S. military of chemical, pesticides, and biologic agents.  Unfortunately, none of these indicates that the Veteran was exposed at any time to any such agents.  While raising the specter of such exposure, even the Veteran's own statements are lacking as to any specifics which would allow VA to take any further steps to verify any such putative exposure.  Likewise, the representative has submitted articles relative to injuries by servicemembers generally, including wheeled vehicle mechanics, and while these provide only general background information they have no probative value in proving that the Veteran did, in fact, sustain any particular injury during any period of service.  

In sum, the Board finds that the articles submitted relative to studies of injuries by servicemembers has little probative value in establishing that the Veteran sustained any actual injury with respect to any of his claimed musculoskeletal disabilities.  Likewise, the articles submitted even when considered with the vague statements and testimony of the Veteran are simply insufficient to establish that he had any actual exposure to cleaning solvents, or chemical and biological testing agents.  

Right Knee

The STRs are negative for right knee disability.  

The Veteran's private postservice medical records show that he has been treated for complaints of right knee pain.  These records also reveal a diagnosis of a meniscal tear and degenerative joint disease (DJD).  A March 2009 private clinical record shows that he reported having knee pain and tenderness for 2 weeks which started after a 3 to 4 day trip and lots of standing at Disneyland.  His job had also changed from sitting to standing all day.  He denied a history of significant injury or trauma.  In April 2010 the impression was tear or sprain of the right medial collateral ligament.  

In the October 2012 notice of disagreement (NOD) the Veteran reported having been treated during service for his right knee.  

The Veteran's spouse also testified that the Veteran complained of right knee pain during his military service.  He stated that he sustained a knee injury during a road march for which he sought treatment, but did not receive any.  

Pursuant to the 2015 Board remand, an examination was conducted and the evidence was reviewed by a VA physician in August 2016.  That physician opined that the claimed right knee disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The opining physician stated that the Veteran had reported to the examiner that during basic training his Drill Sergeant had noticed the Veteran's foot pain and instructed him to go on sick call and be evaluated, and that such a visit was documented in the service treatment records.  However, the opining physician stated that had the Veteran at that time sustained a torn knee cartilage the pain would have been acute and excruciating and that continued high tempo basic training or combat engineer training would not have permitted the Veteran to continue and he would simply not have been able to keep up with his peers and would have readily been identified by the Drill Sergeant as having a malady and would have been sent for further evaluation.  

Addressing the article as to the frequency of musculoskeletal disabilities among servicemembers, the opining physician stated that the article only looked at the probability and frequency of musculoskeletal injuries but did not address the ability of a soldier to complete combat engineer training untreated, presuming such an injury had taken place during training.  The 2016 opining physician stated that he, the opining physician, was a former Army Special Forces Battalion surgeon and did not support the theory that the Veteran sustained an acute cartilage tear injury in his knee during combat engineer training but continued to complete the training without any evidence of any treatment proximal to the injury, particularly since the service treatment records were silent for any significant knee injury during military service and, thus, a nexus to military service could not be assumed.  

In February 2017 Dr. H. stated that the Veteran had multiple medical problems, all of which related to his experience in the Army.  He had arthritis of the hands, feet, and shoulders secondary to marching.  

In a June 2017 statement the Veteran reported that during service, after a 15 mile hike, his drill sergeant told him to see the doctor, at which time the Veteran told the physician about his knee but the doctor said he could not do anything about it and did not examine the Veteran's knee.  His knee had never been the same since that time.  

Analysis

The earliest contemporary evidence of a right knee disability does not antedate 2009, at which time the Veteran reported having right knee tenderness for only 2 weeks.  Moreover, that record reflects that he denied a history of any significant injury or trauma.  This is in stark contrast to his more recently related clinical history of having sustained, and sought treatment for right knee disability during inservice training.  

In this regard, Dr. H. has reported that the Veteran has arthritis of multiple joints, inexplicably listing even arthritis of the hands, due to inservice marching, but did not list arthritis of a knee as one such joint which was affected.  Indeed, Dr. H. has more generally simply stated that the Veterans' multiple medical problems are all related to his brief periods of military service with little, if any, explanation or rationale being set forth.  Contrasted against this is the opinion of the 2016 VA examiner.  As noted that examiner has extensive military medical experience and considered the Veteran's statements as to his clinical history.  

Given the extensive review of the evidentiary record by the 2016 VA examiner, in contrast to the private physician that merely relied upon an unsubstantiated clinical history related by the Veteran, the Board gives greater probative value to the opinion of the 2016 VA examiner.  Unfortunately, that opinion was negative and does not support the Veteran's claim; rather, it weighs against the claim and is of such probative value that when taken with the evidentiary record as a whole, the preponderance of the evidence is against the claim and the claim for service connection for right knee must be denied.  

Right Foot and Left Foot

Service treatment records show that in September 1990 the Veteran had a blister on each foot.  The assessment was a questionable plantar wart on the right foot.  He also complained of having poison ivy of his legs.  

In the October 2012 statement the Veteran reported having been treated during service for his problems with his feet, and specifically that a doctor had had to cut through the soles of his feet to drain the blood that had built up pressure.  

A report of a 60 minute private evaluation in January 2013 by Dr. C. Hallenborg shows the Veteran had had reactions to tear gas during service.  The relevant impressions included chronic foot problems from exposure to dust and fumes, including toxic fumes during service.  

On VA examination for a skin disorder affecting the feet in October 2013 it was noted that the Veteran had been treated for plantar warts, poison ivy, and blisters in service.  However, upon examination, the VA examiner determined that the Veteran did not have any currently diagnosed skin conditions of the either foot.  His current foot pain was not caused by plantar warts during service.  The Veteran related he had had his current symptoms since service and the examiner indicated that these were mostly likely related to the same problem he had inservice but were not due to plantar warts but it was believed that his current foot pain had its origin during service.  It was believed that the Veteran had mild plantar fasciitis, but it was acknowledged that a formal orthopedic examination of the Veteran's feet was not conducted.  

The VA examiner opined that it was at least as likely as not that the Veteran's bilateral plantar fasciitis was related to military service due to the general physical rigors of such service.  However, no orthopedic examination of the Veteran's feet was performed.  

A review of the Veteran's records was conducted in December 2013 by an examiner who reported that the Veteran did not have a current diagnosis of plantar fasciitis.  Rather, there was no objective clinical evidence of a confirmed diagnosis of a plantar fasciitis condition which was clinically linked to the complaints noted during military service which consisted of a single isolated episode of an acute and transitory complaint of foot pain related to objective clinical findings of a rash and foot blisters clinically linked to an acute poison ivy infection noted on the lower extremities, treated during military service 23 years ago, on  September 5, 1990 with no objective clinical evidence of complications or sequelae.  Other than the October 2013 VA examination report, which did not provide sufficient objective relevant clinical evidence to support a valid/confirmed diagnosis of plantar fasciitis, there was no clinical support for the Veteran ever having had plantar fasciitis.  In sum, the Veteran did not have confirmed objective clinical evidence of a current or past history of a diagnosis of plantar fasciitis.  

A January 2014 private clinical record from Coral Desert Foot & Ankle shows that the Veteran had a 20 year history of foot pain (thus, dating back to 1994).  However, it was also reported that he had tenderness while in the military.  An examination revealed bilateral calcaneal valgus and bilateral forefoot varus, with hallux valgus, indicating bilateral plantar type foot.  The diagnoses were calcaneus deformity and plantar fasciitis.  

At the July 2014 Board hearing the Veteran testified that this manifestation, the plantar fasciitis, was actually what he intended to claim as a bilateral foot condition and not the skin.  

A December 2014 report by Dr. H. shows that the Veteran had a history of pes planus with fasciitis.  

Pursuant to the 2015 Board remand, the Veteran was afforded a VA examination in August 2016.  The examiner, a retired Army Battalion surgeon, opined that it was less likely than not that plantar fasciitis was incurred in or caused by any military inservice injury, event or illness.  The examiner stated that the results of the examination in no way supported a present diagnosis of plantar fasciitis and the plantar fasciitis was considered resolved since the 2014 diagnosis.  The examiner specifically stated that the Veteran was completely asymptomatic during the manipulation of his feet during the current (2016) examination.  In fact, the findings of the examination were consistent with those of an 18 year old patient.  The Veteran's feet and nails were nearly perfect and without any lesions or objective pain.  Indeed, the examiner stated that the Veteran's feet were the best looking feet the examiner had seen in the last 35 years.  Thus, without a current diagnosis of plantar fasciitis, the matter of a nexus opinion was deemed by the examiner to be moot.  

In February 2017 Dr. H. stated that the Veteran had multiple medical problems, all of which related to his experience in the Army.  He had arthritis of the hands, feet, and shoulders secondary to marching.  

In a June 2017 statement the Veteran reported that during service, after a 15 mile hike, his drill sergeant told him to see the doctor, but not for a rash as shown in the service treatment records but for foot pain and the physician had to cut through the soles of the Veteran's feet to drain blood that had built up.  His feet had never been the same since that time.  

Analysis

In contrast to the STRs which show only an acute skin reaction and a questionable plantar wart, the Veteran has stated that a physician had to cut through his boots to drain blood from his feet.  However, there is no inservice corroborating evidence of this and, moreover, the postservice clinical records are negative for any scarring which would be expected from such a procedure.  Dr. H. had reported that the Veteran has arthritis of the feet due to inservice marching but the physician did not report the results of any radiological studies of the Veteran's feet.  Dr. H. has also stated that the Veteran has chronic foot problems from inservice exposure to dust and fumes, including toxic fumes.  Aside from the fact that there is virtually no corroboration of any such clinical history, that physician had not offered any explanation as to how any such putative exposure would cause chronic disability of the Veteran's feet, including any arthritis.  Thus, no probative value can be given to the statement of Dr. H.   

At an October 2013 VA skin examination, an examiner found that the Veteran did not have plantar warts and the foot pain of which he currently complained was not caused by any plantar warts during service.  That examiner felt that the Veteran's current, as well as his reported inservice, foot pain was due to plantar fasciitis, but acknowledged that a formal orthopedic examination had not been conducted.  However, the subsequent review of records in December 2013 led to the conclusion that the Veteran had never had plantar fasciitis.  On the other hand private clinical records in 2014, while noting a recently related history of foot pain dating back to military service rendered a diagnosis of plantar fasciitis and a calcaneous deformity.  However, even if this later diagnosis, in 2014, of plantar fasciitis is correct, the 2016 VA examiner found that the Veteran did not, in 2016, have any abnormality of the feet and that any plantar fasciitis which the Veteran had in 2014, decades after service, had resolved.  In sum, that examiner concluded that plantar fasciitis was less likely as not incurred or caused by military service, including any inservice injury or event.  The Board finds this opinion is dispositive of the nexus question presented in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for disabilities of the right foot and left foot.  As such, these claims must be denied.  

Degenerative Changes, Thoracolumbar Spine, Right Hip, Left Hip, and Impingement of the Right Shoulder

The STRs are negative as to the Veteran's thoracolumbar spine, hips, and right shoulder.  

The Veteran's private postservice medical records show that he has been treated postservice for complaints of pain related to his lumbar spine, bilateral hips, and right shoulder.  These records also reveal a diagnosis of degenerative changes of the thoracolumbar spine, degenerative arthritis of the bilateral hips, and a right shoulder impingement. 

An April 2010 private postservice medical record shows treatment for right shoulder pain and that he had a many year history of right shoulder pain since a bicycle accident.  The impression was right rotator cuff syndrome.  

Lumbar X-rays in January 2013 from the Snow Canyon Clinic revealed minimal degenerative disc disease (DDD) at L4-5 and L5-S1 but no acute osseous abnormality.  

A report of June 2013 X-rays from the Central Utah Clinic revealed that the Veteran had impingement of the right shoulder.  

A November 2014 report from Revere Health reflects on evaluation it was reported that the Veteran's low back pain had been present for years and that he had had pain in his hips for a few years.  The Veteran indicated that he had hurt his back while working as a combat engineer in demolition in the military.  

A December 2014 report of a left hip MRI shows findings suggestive of femoral acetabular impingement with an anterior superior labral tear.  A December 2014 report by Dr. H. shows that an MRI of the Veteran's left hip showed damage due to trauma "presumed as an infantryman in the armed service."  

A January 2015 record from Coral Desert Orthopaedics shows that an MRI revealed lumbar disc protrusion and a right hip labral tear.  

A January 2015 VA outpatient treatment (VAOPT) record shows that the Veteran had multiple complaints, including having had back pain since an injury in 1993.  

Pursuant to the 2015 Board remand the Veteran was afforded a VA examination in August 2016.  The examining physician opined that the Veteran's claimed disabilities of the low back, hips, and shoulder were less likely as not (less than 50% probability) etiologically related to military service to include wear and tear of military duties as a combat engineer.  

The examiner cited the articles submitted in behalf of the Veteran's service connection claim and stated that they could not be used to correctly infer a nexus in this Veteran's case by sound statistical method application.  The articles only discussed relative risk ratios of various injuries or frequency of occurrence.  They did not discuss the occurrence of untreated injuries which the Veteran alleged happened to him during his training, and thus there was no documentation to support a nexus.  One of the articles was a prospective article that involved collecting data from recruit questionnaires at the outset of the study and retrieving data from the Armed Forces Health Surveillance Center (AFHSC) at the end of the study period.  That exit data came from outpatient records retrieved at the end of training.  Recruits that were identified to have a significant injury were sent to sick call and the injury was diagnosed, treated, and documented accordingly.   The study did not note a data cohort from the same time period and population that looked at untreated, undiagnosed, and undocumented frequency of injuries that occurred during training.  Simply applying the studies risk ratio statistics of various types of injuries to the circumstances of the Veteran in this case would be "an error in inference."  The Veteran did not fall into the cohorts that were tested in the prospective study.  To do otherwise would be comparing apples to oranges.  The reason there was no such data cohort in the study was that there was a high surveillance by cadre of students to ensure all seriously injured recruits attended sick call and were thus treated appropriately, and recorded in the data base.  

The examiner did not accept the theory that not any one of the alleged injuries, i.e., lumbar spine, right shoulder, and hips, that allegedly occurred during combat engineer training resulted in an undocumented injury that allowed the Veteran to continue training.  The tempo of combat engineer training would not have allowed such an undiagnosed condition to be hidden from cadre Drill Instructors.  The Veteran simply could not have kept up with the tempo of the training had any such a condition occurred during training, he would have been dropped or recycled because of convalescent recovery required for such injuries.  This was a time period that recruits were being prepared for Operation Desert Storm.  Every recruit was highly valued.  It was the examiner's opinion that the documentation did not exist because the injuries never reached a significance that could have been even remotely disabling.  If the conditions had been significant, by the Veteran's own admission, the cadre would have ordered him to sick call (as happened with his feet) for further evaluation and documentation.  

The latter article lumped all training, basic training, and combat unit populations together in a meta-analysis and then arrived at an incidence of injury of all training combined.  The article did not discuss the frequency of undiagnosed and undocumented injuries, such as the Veteran was alleging occurred during training.  The opining physician stated that one could not describe an apple by using the characteristics of an orange, despite each being a fruit.  

In summary, the opining physician stated that he could not find a nexus to military service by utilizing the cited articles and to do otherwise would be a breach of sound statistical methodology.  An inference of a nexus could not be deduced from the referenced articles.  

In February 2017 Dr. H. stated that the Veteran had multiple medical problems, all of which related to his experience in the Army.  He had arthritis of the hands, feet, and shoulders secondary to marching.  

Analysis

As with the 2017 statement, in a 2013 statement Dr. H. also attributed the Veteran's disabilities of the feet to undocumented and uncorroborated exposures of various kinds, and so clearly relied on a history provided by the Veteran.  The 2017 opinion of Dr. H. did not offer any reasons or bases as to any potential nexus, causation or etiology which would explain why pathology of the thoracolumbar spine, hips, or right shoulder would not manifest until years after any inservice marching.  

Even more significant is the fact that the STRs are negative for any injuries, or any complaints, findings, treatment or diagnoses of disability of the spine, hips or right shoulder.  The articles submitted on the Veteran's behalf as to inservice injuries of servicemembers generally have no probative value as they do not address the circumstance of the Veteran's case, as was explained by the 2016 VA examiner.  In fact, evidence shows that the earliest complaint of right shoulder pain was in 2010, at which time it was reported that the Veteran had had right shoulder pain since a bicycle accident.  In this regard, the Veteran has not stated or testified that he had a bicycle accident during service, much less one in which he hurt his right shoulder.  Similarly, a 2015 VAOPT record shows that the Veteran related having had back pain since an injury in 1993, which is a time when he was not in military service.   

The Board is persuaded by the opinion of the 2016 VA examiner that the claimed disabilities of the thoracolumbar spine, hips, and right shoulder were less likely as not etiologically related to the Veteran's military service, to include wear and tear stresses on the Veteran's musculoskeletal system.  Accordingly, the preponderance of the evidence is against the claims and, for these reasons, service connection is not warranted.  

Sleep Disorder

STRs are absent for sleep disturbance during service.  

The Veteran and his spouse have reported that he had symptoms such as snoring during service.  

The Veteran's private medical records show that he has been treated postservice for complaints of a sleep disorder.  These records also reveal a diagnosis of obstructive sleep apnea via sleep study.

A report of a 60 minute private evaluation in January 2013 by Dr. C. H. shows that the Veteran had had severe difficulty sleeping, with snoring and frequent awakenings.  Pulmonary tests were normal but could be consistent with asthma.   

A January 25, 2013 chest CT, taken for indications of insomnia found evidence of prior granulomatous infection but no significant areas of airway thickening, mucus impaction or current evidence of air trapping. 

At the July 2014 Board hearing that the Veteran testified that he believed that exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of a sleep disorder.  

A September 2014 VAOPT record reflects that obstructive sleep apnea had been diagnosed in 2013 by Dr. H.  

A December 2015 VA outpatient treatment (VAOPT) record reflects assessments which included depression, sleep apnea, and obesity.  

On VA PTSD examination of February 24, 2016, the Veteran reported that his inability to sleep became more pronounced after his deployment to Panama (where he sustained stressors).  

Pursuant to the Board's 2015 remand, the Veteran underwent a VA examination in August 2016, which noted that a January 2013 sleep study, along with the Veteran's clinical history, was consistent with mild obstructive sleep-disorder breathing.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed inservice injury, event or illness.

The examiner stated that the Veteran's diagnosed sleep apnea was minimal with "an AHI of only 5."  The polysomnogram was the diagnostic gold standard.  Sleep apnea was a progressive problem with age as a risk factor.  Upon extrapolation backward from a barely positive "AHI of 5" measured recently, then one could infer that the "AHI" was less than 5, twenty-five years ago during this Veteran's military service.  Thus, if a sleep study had been done 25 years ago, during military service, the sleep study would have been non-diagnostic, or negative for sleep apnea, noting that a normal "AHI" was less than 5.  

The examiner further stated that an online electronic medical journal did not list solvents, chemicals or biologic exposures or water contamination as an etiology or risk factor for sleep apnea.  

Continuing, the 2016 VA examiner reported that the testimony of the Veteran's wife describing the Veteran's snoring was not sensitive or specific to the diagnosis of significant sleep apnea.  The examiner could not find a reference in medical literature that the diagnosis of obstructive sleep apnea could be made based on the clinical observation of a sleep partner.  

Thus, the examiner concluded that based on the most recent peer reviewed literature, an opinion could not be rendered supporting the theory that the recent, and minimal, sleep apnea was somehow related to military service or military occupational exposure 25 years ago.  

In February 2017 Dr. H. stated that the Veteran had multiple medical problems, all of which related to his experience in the Army.  He had chronic infections of his ears which cause him to be at risk for obstructive sleep apnea.  

On VA psychiatric examination in March 2017 it was found that among the Veteran's psychiatric symptoms associated with PTSD he had chronic sleep impairment.  

Analysis

Although the recent 2016 VA examiner did not opine as to whether there was a nexus between the Veteran's service-connected PTSD and his sleep apnea, that examiner was not requested to render an opinion as to this matter inasmuch as there has been no such contention.  Nevertheless, the Board also observes that sleep apnea is the result of pathologic changes of the airway passages.  Beardsley v. Shinseki, No. 11-3455, slip op. at 1 (U.S. Vet. App. Feb. 28, 2013) (nonprecedential Memorandum decision) ("Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM [rapid eye movement] sleep.").  It is not contended nor is there any evidence, lay or medical, which even remotely suggests that the Veteran's service-connected PTSD has caused or in any manner resulted in any pathologic changes of the Veteran's airway passages.  Even Dr. H.'s statement that ear infections rendered the Veteran more susceptible to, or at risk for the development of, sleep apnea does not explain how ear infections would create pathologic changes in the airway passages.  

Additionally, the Board notes that the Veteran has reported having had difficulty sleeping during military service.  In this connection, he is service-connected for PTSD and under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, chronic sleep impairment is a criterion for consideration in evaluating service connected psychiatric disabilities.  Specifically, it is listed as a criterion for a 30 percent disability rating and, as such, is encompassed in the initial 70 percent rating assigned for that psychiatric disorder as well as the subsequent, and current, 100 percent disability rating which has been assigned for service-connected PTSD.  

The Board finds the opinion of the 2016 VA examiner to be persuasive because the entire evidence was reviewed, the lay history of the Veteran's snoring, as related by his wife, was considered and research done found that medical literature did not list solvents, chemicals or biologic exposures or water contamination as an etiology or risk factor for sleep apnea.  Rather, the very mild degree to which the Veteran now had sleep apnea suggested that it was of recent onset and unrelated to military service decades earlier.  Accordingly, the greater weight of the evidence is against the claim for service connection for sleep apnea.  

Asthma
The STRs are negative for asthma.  

A report of a 60 minute private evaluation in January 2013 by Dr. C. H. shows that seven (7) years ago the Veteran had awaken and could not breath.  This episode "came out of the blue."  He had never had allergies.  As to exposures, he had had reactions to tear gas during service.  He had had bronchitis and asthma subsequent to inservice exposures.  Pulmonary tests were normal but could be consistent with asthma.  The relevant impressions included chronic sinusitis, chronic foot problems, chronic ear infections and asthma, all from exposure to dust and fumes, including toxic fumes, during service.  

A January 25, 2013 chest CT, taken for indications of asthma found evidence of prior granulomatous infection but no significant areas of airway thickening, mucus impaction or current evidence of air trapping. 

On VA examination in November 2013 an examiner noted that the Veteran complained of and reported having been treated by private providers for symptoms of asthma.  The examiner conducted a pulmonary function test, but it was noted to reflect normal findings.  Nevertheless, the VA examiner diagnosed the Veteran with asthma.  The VA examiner stated that up to early adulthood the Veteran had not had problems with asthma.  He was exposed to lots of dust, allergens, and fumes during service.  The earlier opinion of Dr. H. was acknowledged and the current VA examiner opined that it was as least as likely as not that the Veteran's currently diagnosed asthma was related to allergens, dust, and fumes experienced in service.  

However, the November 2013 VA examiner did not provide any additional rationale as to how this exposure caused the Veteran's current asthma.  For this reason, a claims file review for the asthma claim was conducted in December 2013, at which time it was opined that the Veteran did not have a supported diagnosis of asthma, as both private treatment providers and the 2013 VA examiner had not supported their diagnoses in accordance with medical standards, to include the appropriate interpretation of pulmonary functions testing.  Following the December 2013 claim file review it was opined that the development of asthma over 20 years after military service was not supported by the facts or medical knowledge, and it was noted that the Veteran's inservice treatment for respiratory symptoms was merely acute and did not show up anywhere else in his military records.  It was additionally noted that the current respiratory complaints did not manifest until many years after service and citation was made to medical authority which indicated that had the Veteran developed asthma inservice he would have been receiving treatment continually since that time.  As such treatment was absent from the medical record, it was concluded that there was no likelihood of a positive etiology.  

Because of the additional assertions of inservice exposure made at the 2014 videoconference, including that a March 26, 1991 STR reflecting that the Veteran had a productive cough, yellowish sputum, sore throat, and post nasal drainage were symptoms of asthma, at pages 5 and 6, an additional opinion was sought.  

In response the evidence was reviewed by a VA physician in August 2016, other than the clinician that rendered an opinion in December 2013.  The August 2016 VA physician stated that the 2013 pulmonary function test findings were moot in regards to a diagnosis of asthma because the opining physician concurred with a present diagnosis of asthma based on the most recent pulmonary function testing in March 2012 and documented in an associated Respiratory Disability Benefits Questionnaire.  The change in the FEV1 (Forced Expiratory Volume after one second) by 16 percent between the pre and post bronchodilator administration during that testing was convincing evidence of the diagnosis of asthma.  Moreover, the opining physician cited to medical literature for the proposition that an increase in the FEV1 of 12 percent or more, accompanied by an absolute increase in FEV1 of at least 200 mls. could be attributed to bronchodilator responsiveness with 95 percent certainty.  However, the presence of a bronchodilator response, in isolation, was not sufficient to make the diagnosis of asthma.  Bronchodilator responsiveness might be seen with other conditions, e.g., chronic obstructive pulmonary disease, cystic fibrosis, non-cystic fibrosis, bronchiectasis, and bronchiolitis.  Asthma was typically distinguished from these other conditions by the capacity for a "large" increase in FEV1.  However, the definition of a "large" bronchodilatory response was not standardized.  Investigators generally classified a "large" response as at least 15 percent to 20 percent, and in this case the response was 16 percent.  

Additionally, the 2016 opining physician did not support the theory that the Veteran's present asthma resulted from military service and the occupational exposure to fumes and cleaning solvents in Germany or chemical biologic agents during service.  Rather, if the exposure been acute and significant in dosage it would have required the Veteran to report to sick call immediately.  Such a reaction would have caused a significant inflammatory response that could not have been self treated.  A chemical bronchitis would have resulted.  Further, if an undocumented low molecular weight chronic low dose chemical exposure had occurred that resulted in an occupational asthma, it would have created symptoms of an intensity that, again, would have required a visit to a health care provider for treatment during military service.  

In fact, the 2016 opining physician further stated that in such cases a patient would have documented multiple visits for the same reactive airway complaints because such patients just could not "live with it."  The opining physician observed that the service treatment records were silent for such a diagnosis.  Moreover, the opining physician did not accept the theory that exposures that occurred for a short duration of active duty would suddenly cause the Veteran to become symptomatic to a threshold that required a visit to a physician 25 years later.  

Continuing, the 2016 opining physician stated that the "expert" witness affidavit by D. L., in the claim file only attested to job requirements at Dugway Proving Grounds and did not describe or prove that the Veteran was, in fact, exposed to any biological or chemicals based on a study in which the expert participated.  Also, that affidavit made no mention of any study findings of recruits that were exposed to chemicals or biologicals or exposure to improperly stored chemicals or biologicals.  Additionally, chemical and biological exposures were not listed as a likely injury in the "JOMAT" article of record which was entitled "A Prospective Investigation of Injury Incidence and Risk Factors Among Army Recruits in Combat Engineer Training."   The opining VA physician stated that it was conceded that the Veteran now had a diagnosis of asthma but that it was recently made.  However, the opining VA physician found no convincing evidence in the record that created a nexus between the recent diagnosis of asthma and the Veteran's military service in Germany or Utah during his short period of military service.  

In February 2017 Dr. H. stated that the Veteran had multiple medical problems, all of which related to his experience in the Army.  He had asthma due to toxic fumes in Operation Desert Storm which included burning fires and depleted uranium.  

Analysis

While there were inservice respiratory symptoms, these were noted by the opining physician in December 2013 to have been no more than acute.  Otherwise, the earliest evidence of chronic respiratory disability, and specifically asthma, is many years after service.  Dr. H. noted in 2013 that the Veteran's episode of difficulty breathing had first occurred 7 years ago, which is still a point in time many years after service.  That private physician opined that the Veteran's asthma, in addition to other disabilities including disability of the musculoskeletal system, was due to inservice exposure to dust and fumes, including toxic fumes.  Similarly, the favorable VA opinion in November 2013 was also predicated upon such a history.  However, there is no corroboration of any such exposure.  Thus, both of these opinions are lacking in probative value.  

More persuasive are the VA opinions rendered in December 2013 and 2016.  The opinion in December 2013 was that the prior VA opinion, in November 2013 and opinions of private providers were not supported in accordance with proper medical standards, including pulmonary function testing.  The 2016 examiner was even more specific in finding the contentions of inservice exposures to not be causative of the asthma which was first shown years after service.  In fact, the 2016 VA examiner addressed an affidavit relative to potential environmental exposures at Dugway Providing Grounds as well as an article relative to risk factors in combat engineers.  

Lastly, as to the 2017 statement of Dr. H. that the Veteran's multiple medical problems were due to toxic fumes in Operation Desert Storm which included burning fires and depleted uranium, the Board must note that the Veteran, while called up for service for Operation Desert Storm, never served in Southwest Asia and, so, was never exposed to burning fires and depleted uranium.  

Accordingly, the greater weight of the evidence is against the claim for service connection for asthma.  

Hypertension

STRs reveal that all of the Veteran's blood pressure readings during his military service were within normal limits and the service records are otherwise silent for hypertension.  

Private medical records show that he has been treated postservice for diagnosed hypertension.  An August 2010 reflects a blood pressure reading of 147/91.  In October 2011 he was evaluated for hypertension and the assessment was elevated blood pressure reading without diagnosis of hypertension.  The Veteran was to continue taking his blood pressure readings and if they continued to be elevated consideration was to be given to prescribing antihypertensive medication.  

A report of a 60 minute private evaluation in January 2013 by Dr. C. H. shows the Veteran took Lisinopril for hypertension.  

At the July 2014 Board hearing the Veteran testified that he believed that inservice exposure to fumes from unknown industrial cleaning solvents in an unventilated room for long periods of time while stationed in Germany as well as exposure to water possibly contaminated by chemical and biological agents at Fort Douglas, Utah led to the development of his current hypertension.  

Accordingly, and pursuant to the Board's 2015 remand, the Veteran was provided with a VA examination in August 2016.  At that time it was reported that the Veteran had been diagnosed with hypertension about two years ago.  A medical opinion was rendered by the August 2016 examining VA physician that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The rationale, citing a medical website, was that medical literature did not support the theory that essential hypertension resulted from an exposure 25 years earlier to industrial cleaning solvents, chemicals, and biologicals and/or contaminated water.  To the contrary, the more likely considerations regarding his primary hypertension were other risk factors such as obesity, physical inactivity, and diet.  

Analysis

The earliest contemporary evidence of hypertension is many years after the Veteran's military service.  

The Veteran is not competent to establish, via his lay testimony and statements, that inservice exposure to fumes or cleaning solvents, or other chemical or biological contaminants caused the delay onset of his hypertension.  

To the extent that Dr. H.'s vague statement of the Veteran having multiple medical problems related to various inservice exposures supports the Veteran's lay hypothesis, it is rebutted by the much more specific opinion of the 2016 examiner who considered these arguments and cited medical literature in concluding that hypertension was less likely as not incurred or aggravated during service.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension. 

Right and Left Hernias

Service treatment records are negative for any hernia.  

A report of a 60 minute private evaluation in January 2013 by Dr. C. H. shows that the Veteran had had two hernia surgeries, one in 1996 and one in 2000.  

Treatment records from California Pacific Medical Center show that the Veteran had a left inguinal hernia repair on November 23, 1998 (more than 7 years after active duty service).  

Treatment records from River Road Family Medicine show that the Veteran had a right inguinal hernia repair on June 5, 2002 (more than 10 years after active duty service.).  

In handwritten correspondence, dated January 28, 2014 and received January 30, 2014 the Veteran reported having had left inguinal hernia surgery while he was still in the military (the reserves) and having had his second hernia surgery, for a right-sided hernia, shortly after leaving military service.  He attributed both hernias to his military service.  

In support of the Veteran's claim citation was made in the Veteran's August 2016 VA Form 9 to two websites.  One of the websites, http://www.groin-hernia.com/herniabib, could not be found.  The other, http://www.dtic.mil/dtic/tr/fulltext/u2/a451589.pdf, dealt with the associations between mechanical task performance and injuries as examined in a study of male Army wheel vehicle mechanics.  

Analysis

The Board gives greater weight to the contemporaneous operative reports than to the Veteran's recollection of when he had surgery for right and left hernias, and these show that both were done years after his military service.  

The VA Form 9 also stated that an actual strain was something that develops over a prolonged period.  As to the implicit contention that the Veteran incurred physical stresses during military service which culminated in his having the hernias for which he had postservice surgery, such lay speculation is unsupported by competent medical evidence of record.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his current hernia disability to his service.  The causes of hernias are not within the ordinary knowledge of a lay person.  The Veteran has not demonstrated any experience with hernias that would allow him to identify its cause.  There is no corroborating medical evidence substantiating the Veteran's proposition.  Moreover, it must be noted in this case that the Veteran was never an Army wheel vehicle mechanic. 

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for right and left hernias. 

Effective Date Prior to August 31, 2015 for Service Connection for PTSD

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

In the Veteran's VA Form 9 in August 2016 it was argued that VA treatment records were constructively before adjudicators and that there could be clear and unmistakable error (CUE) in a decision based on constructive possession of such VA treatment records, citing Bell v. Derwinski, 2 Vet. App. 611 (1992); Damrel v. Brown, 6 Vet. App. 242 (1992); 38 C.F.R. § 3.105(a); and VAOPGPREC of May 1995.  Here, however, the matter of the proper effective date for service connection for PTSD is on direct appeal of the initial rating decision which granted service connection.  Accordingly, the precepts relating to CUE in a prior final rating decision are not applicable to this appeal.  

While VA treatment records are constructively in possession of VA adjudicators even at the time of an initial grant of service connection, for the purpose of assigning an effective date for any grant of service connection, this does not negate the requirement that a claim must be filed.  

The Board finds that inasmuch as it is neither shown nor contended that the Veteran's PTSD was demonstrated or that he claimed service connection for PTSD, within one year of his June 1991 discharge from service, the effective date for service connection cannot predate the receipt of his claim.  See 38 C.F.R. § 3.400.  

The Veteran's claim for service connection for PTSD was received on August 31, 2015.  

No evidence was received by VA prior to August 31, 2015 which could reasonably be construed as showing that the Veteran had PTSD or which could be construed as a claim for service connection for PTSD. 

As to any contention that the Veteran received VA treatment for PTSD prior to the current effective date for service connection, the record does not contain an actually filed claim prior to August 31, 2015.  

Significantly, former 38 C.F.R. § 3.157 allowed a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims.  However, in the instant case, the Veteran's August 31, 2015, claim for service connection for PTSD was an original claim for service connection, and not an application to reopen a previously denied claim or a claim for an increased rating for a disability for which service connection had already been granted.  Moreover, no clinical records prior to August 31, 2015, indicated any intent on the part of the Veteran to apply for service connection for PTSD.  Thus, even the mere presence of treatment records indicating the existence of psychiatric disability, including PTSD, does not establish or even suggest that VA had any reason to believe that he was entitled to service connection for PTSD.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a claimant has not previously been granted service connection, VA's receipt of medical records cannot be construed as an informal claim.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34 - 35 1998).  Further, the Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  As set out above, the relevant regulation requires that a claim, or at least some application that reasonably viewed can be considered a claim, be filed.  Here, there was no such claim prior to August 31, 2015.  

Prior to August 31, 2015, the date of receipt of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for PTSD.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for PTSD is August 31, 2015, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114(a), 3.400. 

Reopening of the Claim for Service Connection For Bilateral Hearing Loss

A July 2015 Board decision denied service connection for bilateral hearing loss and reconsideration of that decision was denied in September 2015.  No additional relevant service records have been received.  Accordingly, the July 2015 Board decision denying service connection for bilateral hearing loss is final.  

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 20.1104, 20.1105 (2016). 

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material.

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

Although notified of the July 2015 Board denial of service connection for bilateral hearing loss, and after being notified in September 2015 that reconsideration of that Board decision was denied, the Veteran did not appeal that Board decision.  See 38 C.F.R. § 20.200.   Moreover, no additional relevant service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(c).  Thus, VA must assess any evidence submitted and make a determination as to whether it constitutes new and material evidence.

Here, a basis for the Board's July 2015 denial of service connection for bilateral hearing loss was that there was no competent evidence that the Veteran had a hearing loss at any time by VA standards.   Under 38 C.F.R. § 3.385, disability due to impaired hearing, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or  (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The evidence of record at the time of the July 2015 Board decision included the Veteran's service treatment records which showed that he complained of bilateral ear pain in March 1991.  

In testimony at a July 2014 videoconference he stated that he consistently experienced exposure to acoustic trauma during training and daily duties as a combat engineer with no hearing protection and he first began to experience the effects of hearing loss shortly thereafter, particularly manifested as ringing in the ears and a feeling of fullness in both ears.  However, it was noted that he is service-connected for both tinnitus and a eustachian tube disorder with related complaints of ringing in the ears and a feeling of fullness in both ears.  

Audiological testing in May 1991 during service, by VA in February 2012, and private testing in October 2014 revealed that all threshold levels at all relevant frequencies were 20 decibels or less in each ear and that discrimination ability on VA testing in February 2012 was 100 percent in each ear.  At the latter examination he complained of exposure to acoustic trauma in military service via loud explosions working in demolitions and that his hearing had gotten worse, particularly in the past 5 years.  The private clinical testing in October 2014 purportedly revealed a mild sensorineural hearing loss in the right ear and normal hearing in the left ear.  However, a review of the audiogram shows that no threshold levels in either ear were greater than 25 decibels and that discrimination ability was 100 percent in each ear and, thus, there was no hearing loss by VA standards.  

In July 2015 the Board found that no other audiological findings showing that the Veteran's claimed bilateral hearing loss met the standards of 38 C.F.R. § 3.385 were found in the evidence of record and, so, a current bilateral hearing loss disability within VA standards was not demonstrated.  

Newly submitted private audiometric testing in 2013 showed that all of the thresholds were at least 25 decibels or less, bilaterally, at relevant frequencies except for a threshold of 25 decibels at 500 Hertz in the right ear.  Discrimination ability was at least 96 percent or better, bilaterally.  Even though there was a diagnosis of a history of a sensorineural hearing loss in the right ear, the audiometric testing still did not show that the Veteran had a hearing loss by VA standards.  

The additional evidence received since the July 2015 Board decision includes a January 2016 VA examination of his ears, relative to his service-connected Eustachian tube dysfunction.  At the examination he reported that he did not hear as well as he used to, although after having had hearing tests he had been told that his hearing was normal.  On VA audiology examination conducted in February 2016 relative to the Veteran's service-connected tinnitus and claimed hearing loss the results of the Veteran's entrance and separation examination were reviewed, and it was noted that the 1991 discharge examination revealed a significant shift of 15 decibels at one frequency in the Veteran's left ear but his hearing remained within normal limits.  On current VA audiometric testing of February 2016 the threshold levels at all relevant frequencies were 25 decibels or less in each ear and discrimination ability was 96 percent in the right ear and 98 percent in the left ear.  The examiner concluded that the Veteran had normal hearing acuity in each ear.  The Veteran's comment relative to his belief that he had a hearing loss and the reported impact it made on his life were recorded.  

To the extent that citation has been made to Martinak v. Nicholson, 21 Vet. App. 447 (2007) that Court decision found that official examinations for rating purposes were required to address the function impact of a service-connected hearing loss in order to be adequate.  The Court has not expanded that holding to require such a discussion in an examination in conjunction with a claim for service connection, and even if it had it does not change the fact that a hearing loss by VA standards has never been demonstrated.  

Thus, despite the Veteran's lay evidence attesting to his confirmed belief that he has a hearing loss which is related to inservice acoustic trauma for which he should be compensated, the fact remains that VA has established objective criteria for determining the existence of a hearing loss.  The old and the new evidence clearly demonstrate that the Veteran has never had a hearing loss by the VA standards mandated by 38 C.F.R. § 3.385.  

Accordingly, the Board must find that the new evidence, even when considered with the evidence previously of record, is insufficient to warrant reopening of the claim for service connection for bilateral hearing loss.  


ORDER

Service connection for a right knee condition; a right foot condition; a left foot condition; degenerative changes, thoracolumbar spine; a right hip disorder; a left hip disorder; impingement, right shoulder; a sleep disorder; asthma; hypertension; a right inguinal hernia; and a left hernia is denied.  

An effective date prior to August 31, 2015, for service connection for PTSD is denied.  

The application to reopen a claim for service connection for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


